Citation Nr: 1741124	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected posttraumatic stress disorder (PTSD) with depressive disorder and substance abuse, rated 30 percent prior to October 7, 2013 and 50 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to December 1986 and from February 2003 to May 2004.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO granted service connection for PTSD with depressive disorder and substance abuse; and assigned a 10 percent disability rating, effective August 11, 2009.  

In October 2013, the RO increased the evaluation for PTSD with depressive disorder and substance abuse to 30 percent disabling, effective August 11, 2009, and 50 percent disabling, effective October 7, 2013.  As the disability rating was increased to an amount less than the maximum benefit allowed by law and VA regulations, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38(1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected PTSD.  Review of the file reflects that the Veteran was hospitalized in August 2016 for homicidal ideation.  This suggests a worsening severity of his psychiatric disorder since the last examination in October 2013.  Therefore, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate). 

Moreover, the claims file only includes VA treatment records as recent as January 2014.  On remand, the claims file must be updated any outstanding VA treatment records from January 2014, to include records related to in-patient psychiatric treatment in 2016.  38 C.F.R. § 3.159 (2016).  

The Veteran also seeks entitlement to TDIU and asserts that his psychiatric disorder precludes his ability to work.  The issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claims file contains some conflicting information as to when the Veteran last worked.  On remand the Veteran should be provided notice regarding TDIU and asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his former employers for additional information regarding his employment.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.

2.  Ask the Veteran to identify all sources of VA and non-VA treatment for his PTSD.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records.  If identified records are unavailable, the Veteran's claims file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159 (e).

Obtain and associate with the claims file any outstanding VA treatment records from January 2014, to include records related to in-patient psychiatric treatment.

3.  Schedule an appropriate VA examination to assess the current severity of the Veteran's PTSD with depressive disorder and substance abuse.  Copies of any letters sent to the Veteran regarding scheduling the VA examinations must be associated with the claims file.  The file must be reviewed by the examiner.  All indicated studies and tests should be conducted. 

The examiner should identify the nature and severity of all symptoms and manifestations.  The examiner should also comment on the Veteran's ability to function in an occupational environment.  A complete rationale for all opinions expressed must be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she must explain why this is so. 

4.  Readjudicate the appeal, to include the issue of entitlement to a TDIU.  If either benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




